  Case 2:20-cv-02973-PA-AGR Document 40 Filed 05/11/20 Page 1 of 4 Page ID #:570
                                                                           JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                         CIVIL MINUTES - GENERAL
 Case No.         CV 20-2973 PA (AGRx)                                          Date    May 11, 2020
 Title            Laurelwood Cleaners, LLCMay 11, 2020 v. American Express Company et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                Deputy Clerk                              Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS - COURT ORDER

        Before the Court is a Motion to Remand filed by plaintiff Laurelwood Cleaners, LLC
(“Plaintiff”). (Dkt. 23 (“Mot.”).) Defendants American Express Company and American Express
Travel Related Services Co., Inc. (“Defendants” or “Amex”) filed an Opposition and Plaintiff filed a
Reply. (Dkts. 31 (“Opp.”) and 35.) Pursuant to Rule 78 of the Federal Rules of Civil Procedure and
Local Rule 7-15, the Court finds this matter appropriate for decision without oral argument. For the
reasons discussed below, the Court denies the Motion to Remand, but finds that Defendants have failed
to establish complete diversity of the parties in this action. Therefore, the Court remands this action for
lack of subject matter jurisdiction.

         I.         BACKGROUND

         On February 28, 2020, Plaintiff filed a Complaint in the Superior Court of the State of California,
County of Los Angeles, Case No. 20STCV7952. (Dkt. 1 (“Removal”) ¶1.) The Complaint states claims
for relief under (1) California’s Cartwright Act, Bus. & Prof. Code § 16720, and (2) California’s Unfair
Competition Law, Bus. & Prof. Code § 17200. (Id. at Ex. B (“Compl.”) at 1.) Plaintiff alleges Amex
has violated California antitrust law and seeks a public injunction preventing Amex from imposing its
anti-steering rules and no-surcharge rules against California merchants. (Id. at ¶¶ 1, 2.) According to
Plaintiff, Amex’s rules prohibit merchants from encouraging their customers to use forms of payment
that are cheaper to the merchant than American Express cards. (Id. at ¶3.) If merchants were able to
steer, then they would incur lower card-acceptance costs and would pass the savings on to their
customers, thereby benefitting the general public. (Id.) On March 30, 2020, Defendants removed the
action to this Court. Defendants allege the Court has diversity jurisdiction over Plaintiff’s claims
pursuant to 28 U.S.C. § 1332. (Id. at ¶4(a).) Plaintiff has now filed a Motion to Remand.

         II.        LEGAL STANDARD

       Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly
construed against removal jurisdiction, and the burden of establishing federal jurisdiction falls to the

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 4
  Case 2:20-cv-02973-PA-AGR Document 40 Filed 05/11/20 Page 2 of 4 Page ID #:571

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-2973 PA (AGRx)                                           Date    May 11, 2020
 Title          Laurelwood Cleaners, LLCMay 11, 2020 v. American Express Company et al.

party invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.
2004) (citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)). “Federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

         III.    ANALYSIS

                 A.     Motion to Remand

        Plaintiff argues its claims are not justiciable in this Court because it seeks a public injunction on
a non-class basis for the benefit of third parties. (Mot. at 6.) Plaintiff seeks relief in this case for “the
entire universe of American Express-accepting merchants in California—all of whom would benefit
from the public injunction Laurelwood seeks.” (Id. at 7 (quotations omitted).) Plaintiff contends that
none of the recognized exceptions to the prohibition against third-party standing (e.g., class action
exception, qui tam exception) apply here. (Id. at 8-11.) Moreover, Plaintiff has no relationship to the
other California merchants who will benefit from the public injunction sought, and there is no hindrance
to these merchants’ ability to protect their own interests. (Id. at 12.) Therefore, Plaintiff lacks standing
to pursue this action in federal court and its claims should be remanded.

         The Court concludes Plaintiff’s basis for remand is insufficient. Even if Plaintiff lacks standing
in this Court to secure a public injunction on behalf of all third-party merchants, it still has Article III
standing to secure injunctive relief for individual harms suffered as a result of Amex’s anti-steering
rules. (See Compl. ¶¶42-43 (establishing Plaintiff has suffered injury-in-fact and contending that “in the
absence of the Anti-Steering Rules, [Plaintiff] would be more readily able to steer customers to use
cheaper means of payment and American Express’s discount rates would be lower.”).) Thus, it may be
the case that Plaintiff’s claims are justiciable in this Court only to the extent it asserts claims on its own
behalf, and it is possible the Court may issue a narrower injunction than Plaintiff desires. Under such
circumstances, Plaintiff’s potential lack of standing to assert third-party claims is insufficient, without
more, to support remand. Compare Lee v. Am. Nat’l Ins. Co., 260 F.3d 997, 1006 (9th Cir. 2001) (“The
district court lacks jurisdiction to decide only some, but not all, of Lee’s claims; the court, therefore,
could not have remanded Lee’s entire case.”).

        Moreover, as Defendants correctly point out, the remand statute does not provide for remand
based on non-jurisdictional, prudential limitations on standing. (Opp. at 28.) Defendants may remove
“any civil action brought in a State court of which the district courts of the United States have original
jurisdiction.” 28 U.S.C. § 1441. Here, Defendants have removed on the basis that this Court has
diversity jurisdiction pursuant to 28 U.S.C. § 1332. Plaintiff’s potential lack of standing has no bearing
on the diversity jurisdiction analysis. In fact, the Ninth Circuit has explicitly rejected the notion that a
lack of standing as to some claims can destroy diversity jurisdiction and necessitate remand. See Lee,
260 F.3d at 1005 (“Lee’s lack of standing only renders his claims against ANTEX nonjusticiable in
federal court, but does not alter the presence of complete diversity.”). The Ninth Circuit stressed that
“Article III standing has nothing to do with the presence of diversity of the parties” and concluded there

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                                    Page 2 of 4
  Case 2:20-cv-02973-PA-AGR Document 40 Filed 05/11/20 Page 3 of 4 Page ID #:572

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-2973 PA (AGRx)                                          Date    May 11, 2020
 Title          Laurelwood Cleaners, LLCMay 11, 2020 v. American Express Company et al.

was no basis to find that “statutory diversity jurisdiction under § 1332 fails if jurisdiction over one
defendant fails for a reason other than lack of diverse citizenship.” Id. The same basic reasoning applies
here.

        Finally, the Court notes that several of the cases Plaintiff relies upon do not actually support its
contention that this action should be remanded. See, e.g., Adams v. Luxottica U.S. Holdings Corp.,
2009 U.S. Dist. LEXIS 130660, at *18-20 (C.D. Cal. July 24, 2009) (remanding for lack of CAFA
jurisdiction but finding that Plaintiffs’ allegations were “sufficient to show plaintiffs’ ability to assert
claims on their own behalf” and therefore only dismissing claim “to the extent plaintiffs purport to
represent the rights and interests of third parties”); Varadarajan v. United States Cricket Association,
Inc., 2012 U.S. Dist. LEXIS 52550, at *16-19 (C.D. Cal. Apr. 13, 2012) (defendant “concedes that CCA
has Article III standing for its own claim for relief under the Declaratory Judgment Act,” and plaintiffs’
claims were dismissed only “to the extent that Plaintiffs seek to reinstate non-party members’ voting
rights”); Page v. Tri-City Healthcare Dist., 860 F. Supp. 2d 1154 (S.D. Cal. 2012) (remanding case in
light of plaintiff’s “inability to allege a sufficiently personal, particularized and concrete injury” that
would be redressable by a favorable decision—which Plaintiff has successfully alleged in this action).
Without more, Plaintiff’s Motion to Remand lacks a sufficient basis to support remand. The Court
therefore denies Plaintiff’s Motion to Remand.

                 B.     Alternative Grounds for Remand

         Although the Court denies Plaintiff’s Motion, the Court still concludes that remand is appropriate
here because the Notice of Removal fails to provide sufficient allegations for the Court to determine it
has diversity jurisdiction. Jurisdiction may be based on complete diversity of citizenship, which requires
all plaintiffs to have a different citizenship from all defendants, and for the amount in controversy to
exceed $75,000.00. See 28 U.S.C. § 1332. The citizenship of a partnership or other unincorporated
entity—such as a limited liability company—is the citizenship of its members. See Johnson v.
Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006) (“[L]ike a partnership, an LLC is a
citizen of every state of which its owners/members are citizens.”). “[T]o properly plead diversity
jurisdiction with respect to a limited liability company, the citizenship of all members must be pled.”
Schweiss v. Greenway Health, LLC, 2019 U.S. Dist. LEXIS 90066, at *4 (C.D. Cal. May 29, 2019)
(citing NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606 (9th Cir. 2016)) (emphasis added).

         Here, Defendants present the following allegations to establish Plaintiff’s citizenship as a limited
liability company:

                 There is complete diversity because Laurelwood’s owners/members are
                 citizens of California, as evidenced by Laurelwood’s most recent
                 Statement of Information, attached hereto as Exhibit A, filed with the
                 California Secretary of State on February 26, 2019, which lists Djamchid
                 Ebrahimian as Laurelwood’s single “manager/member[]” and provides
                 California addresses for both Djamchid Ebrahimian and Jonathan

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                    Page 3 of 4
  Case 2:20-cv-02973-PA-AGR Document 40 Filed 05/11/20 Page 4 of 4 Page ID #:573

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
 Case No.       CV 20-2973 PA (AGRx)                                        Date     May 11, 2020
 Title          Laurelwood Cleaners, LLCMay 11, 2020 v. American Express Company et al.

                 Ebrahimian, Laurelwood’s alleged “principal owner,” see Exhibit B
                 (Compl. ¶ 17).

(Removal ¶4(b)(I); see also Opp. at 14.) Because Plaintiff’s members are natural persons, Defendants
must establish that the members are citizens of the United States and are domiciled in a particular state.
Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the
places they reside with the intent to remain or to which they intend to return. See Kanter v. Warner-
Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Defendants have only presented two California
addresses to suggest that the members are California citizens—but one is the street address for Plaintiff’s
principal office and the other is Plaintiff’s mailing address. Thus, neither address is sufficient to
establish that Plaintiff’s members even reside in California. Without more, the Court has no basis to
find that Plaintiff’s members, and thus Plaintiff, are California citizens.

        “Absent unusual circumstances, a party seeking to invoke diversity jurisdiction should be able to
allege affirmatively the actual citizenship of the relevant parties.” Id. For these reasons, Defendants
have not adequately alleged the citizenship of Plaintiff’s members, and therefore have not established
Plaintiff’s citizenship as a limited liability company.

                                               Conclusion

        The Court denies Plaintiff’s Motion to Remand, but finds that Defendants have not met the
burden of showing this Court has subject matter jurisdiction over Plaintiff’s claims. This action is
therefore remanded to the Superior Court of California for the County of Los Angeles, Case No.
20STCV7952, for lack of subject matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                   Page 4 of 4
